Citation Nr: 1110648	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-22 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus type II, claimed as due to exposure to herbicides.

2. Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected diabetes mellitus type II, claimed as due to exposure to herbicides.

3.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD) and schizophrenia, to include as due to exposure to herbicides.

4.  Entitlement to service connection for temporomandibular joint (TMJ) disorder, to include as secondary to an acquired psychiatric disability.

5.  Entitlement to service connection for right ear hearing loss.

6.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, and from a February 2010 rating decision of the RO in Huntington, West Virginia.

The November 2008 rating decision granted service connection for diabetes mellitus type II and assigned a 20 percent disability rating, and it denied service connection for paranoid schizophrenia.  The Veteran filed a notice of disagreement objecting to the 20 percent disability rating and the denial of service connection.  As will be discussed below, a remand is warranted so that a statement of the case may be issued for the increased rating claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board has subsumed the issue of entitlement to service connection for schizophrenia into the claim of entitlement to service connection for an acquired psychiatric disability that was broadened pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  As such, the Veteran is considered to have perfected his appeal of the denial of service connection for schizophrenia and no further action need be taken by the Veteran to perfect an appeal of the schizophrenia claim.

The February 2009 rating decision denied service connection for peripheral neuropathy of the upper and lower extremities.  The February 2010 rating decision denied service connection for PTSD, TMJ disorder, and right ear hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  He contends that these disabilities may be secondary to his service-connected diabetes mellitus or his in-service Agent Orange exposure.  A January 2010 VA examination report found no neurologic residuals or complications from the Veteran's diabetes mellitus, as the Veteran had denied paresthesias in the hands or feet and on testing was found to be grossly intact neurologically.

At his November 2010 Board hearing, however, the Veteran testified that his condition has worsened since the January 2010 examination.  He specifically testified that he has numbness and tingling in both hands and both feet.  The Board observes that, although the Veteran is a lay person, he is competent to report experiencing such symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Based on this testimony, the Board finds that a remand for a new VA examination and etiology opinion is warranted.

The Veteran has also claimed entitlement to service connection for an acquired psychiatric disability, claimed as schizophrenia or PTSD.  He attributes any current psychiatric disability to his experiences while serving in Vietnam.  Specifically, the Veteran's December 2009 stressor statement states that the Veteran was working on a bridge in Dog Pho when the Vietcong bombed them from above and destroyed the bridge.  He stated that they started rebuilding the bridge and it was bombed again.  He reported that this incident occurred in December 1966 or January 1967 when he was stationed with Company B, 31st Engineer Battalion.  He also reported that, in January 1967, he and his company were taking a swim break in the river when Vietcong started shooting at them.  In both of these incidents, people were killed in action.  

First, the Board notes that the Veteran's VA medical records reflect the Veteran is in receipt of Social Security Administration (SSA) disability benefits for his paranoid schizophrenia.  There is no indication that any attempts have been made to obtain these records.  Therefore, a remand is necessary so that VA may attempt to obtain the Veteran's SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the Veteran was receiving SSA benefits).

While this claim is on remand, the Board finds that further development is warranted.  Specifically, the Board notes that, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  Id. at 83.

In this regard, the Board notes that the Veteran's VA medical records contain a diagnosis of paranoid schizophrenia.  Furthermore, statements were submitted by the Veteran's family members in December 2007, and they certify that the Veteran did not exhibit symptoms of psychiatric disability prior to his enlistment in the military but that he has suffered from symptoms of a mental health disability ever since his return from service.  Given the evidence of a current disability, as well as the lay evidence suggesting a continuity of symptomatology since service, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of any current acquired psychiatric disability.

The Board will next address the Veteran's TMJ disorder claim, which he believes is secondary to an acquired psychiatric disability.  The Board notes that the Veteran is competent to report that he has been grinding his teeth for two or three years and that a doctor has diagnosed him with TMJ disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(finding that lay evidence can be competent evidence to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board further observes that the TMJ disorder claim is inextricably intertwined with the acquired psychiatric disability claim.  Because the psychiatric disability claim has been remanded for further development, the Board must defer consideration on the TMJ disorder claim until such time as the evidentiary development requested herein is completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

On remand, any additional development that is deemed appropriate, including a VA examination, on the issue of entitlement to secondary service connection for TMJ disorder should also be accomplished.

The Veteran has also claimed entitlement to service connection for right ear hearing loss.  The Board finds that the McLendon elements have been satisfied in this claim by the Veteran's competent Board hearing testimony concerning current hearing loss, in-service exposure to bomb explosions, and his own competent testimony that this hearing loss began in service and has progressively worsened over the years.  Therefore, the Board finds that a remand for a VA examination is warranted.

Finally, as noted above, the Veteran filed a December 2008 notice of disagreement for the 20 percent disability rating that was assigned for his diabetes mellitus in the November 2008 rating decision.  The Veteran has not been issued a statement of the case and thus has not had the opportunity to perfect an appeal on this issue.  The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issue of entitlement to an increased rating for diabetes mellitus type II must be remanded for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request any relevant records from that agency that pertain to any claim for benefits filed by the Veteran, to include copies of any examinations arranged by that agency, and any decisions rendered with respect to the Veteran.

2.  Following the above, arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should report a multi-axial diagnosis pursuant to the DSM-IV, identifying all current psychiatric disorders.  The examiner should expressly diagnose or rule out PTSD and schizophrenia.  

As to any psychiatric disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's military service.  The examiner should opine as to whether the Veteran may be diagnosed with an acquired psychiatric disability that is due to reported experiences that are consistent with the places, types, and circumstances of the Veteran's service.  Any opinion expressed must be accompanied by a complete rationale.

3.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current right ear hearing loss.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The examiner should identify any pertinent pathology found and should diagnose any current hearing loss.  As to any such disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's military service, to include as a result of in-service acoustic trauma.  Any opinion expressed must be accompanied by a complete rationale.

4.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current peripheral neuropathy of the upper and lower extremities.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The examiner should diagnose any pertinent pathology.  As to any disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's military service, to include as secondary to his service-connected diabetes mellitus type II or as secondary to his in-service Agent Orange exposure.  Any opinion expressed must be accompanied by a complete rationale.

5.  Issue a statement of the case addressing the issue of entitlement to an increased rating for diabetes mellitus type II.  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to that issue.  The RO/AMC is free to undertake any additional development deemed necessary with respect to that issue.

6.  After the development requested above has been completed, and after any additional development deemed appropriate, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


